DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is unclear if the spring element is required or is an example of the kind of element that can allow the holding device to be moved.
Claim 8 recites the limitation "the at least one holding element" in line 1, followed by “the vacuum suction gripper” in line 2.  There is insufficient antecedent basis for the first limitation in the claim, and possibly the second limitation in the claim.  Claim 1 does not recite at least one holding element, and it is unclear if applicant meant to refer to the “at least one holding element” as recited in claim 1.  It is also unclear if “the vacuum suction gripper” was intended to be a reference back to the limitation of “a vacuum suction gripper” as used in claim 7; however, claim 8 is not dependent on claim 7 but is rather dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinhold (DE 102011114015 A1, citations to the google translation of Reinhold).
As to claim 1, Reinhold discloses an apparatus (including end effector 3) for handling and locally fixing flat materials which are capable of being thermoplastic materials, comprising 
at least one holding device (at least one gripping element ( 6a-d)) which can be applied with a holding region for exerting a holding force against a surface of the flat thermoplastic material (see paragraph 0036, disclosing “Preferably, the gripping assembly 6 However, designed as a pneumatic gripping arrangement, wherein the gripping elements 6a D are accordingly designed as pneumatic gripping elements, in particular as Sauggreifelemente.”  The 
wherein arranged within or surrounded by the holding region of the at least one holding device is at least one heating element (heating arrangement ( 11 )) by which the flat thermoplastic material can be locally thermally fixed to a join partner (see Figure 4, showing “further fiber blank ( 3 )”) within or surrounded by the holding region of the at least one holding device.

As to claim 2, Reinhold discloses that the flat thermoplastic material can be locally thermally fixed to the join partner in a state held by the at least one holding device.  See paragraph 0038, disclosing that “Here and preferably, the activation arrangement 8th with a heating arrangement 11 equipped, which activates the binder material 5 serves. Accordingly, upon activation, the binder material which has at least partially solidified after application is activated 5 remelted to connect to the fiber blank to be fixed 2 or the fiber blanks to be joined 3 enter into.”  

As to claim 3, Reinhold discloses that the at least one heating element is connected to the at least one holding device moveably, preferably by a spring element.  See paragraph 0041, disclosing “A particularly compact overall arrangement results from the fact that by means of the heating arrangement 11 the Andrückanordnung 12 , here are the Andrückstempel 13 the Andrückanordnung 12 , for activating the binder material 5 is heated or are. The heating arrangement 11 is in the Andrückanordnung 12 , here in the Andrückstempel 13 , integrated.”.  See also paragraph 0044, disclosing that “To exert excessive force from the Andrückanordnung 

As to claim 4, Reinhold discloses that the flat thermoplastic material is heatable continuously or in interval mode by the at least one heating element, and is capable of operation either continuously or in interval mode.   See paragraph 0038, which discloses that “Here and preferably, the activation arrangement 8th with a heating arrangement 11 equipped, which activates the binder material 5 serves. Accordingly, upon activation, the binder material which has at least partially solidified after application is activated 5 remelted to connect to the fiber blank to be fixed 2 or the fiber blanks to be joined 3 enter into.”  See also paragraph 0041, cited above.  In Reinhold, the heating element is heated continuously; the spring element allows for contact and removal of contact, which enables interval mode.

As to claim 7, Reinhold discloses the at least one holding device is in the form of a vacuum suction gripper.  See paragraph 0036, disclosing “Preferably, the gripping assembly 6 However, designed as a pneumatic gripping arrangement, wherein the gripping elements 6a D are accordingly designed as pneumatic gripping elements, in particular as Sauggreifelemente.”  The translation of “Sauggreifelemente” is suction gripping elements; and pneumatic references to air, and therefore Reinhold discloses air/vacuum suction gripping elements.

As to claim 8, Reinhold discloses that the at least one holding element is arranged in a suction region of the vacuum suction gripper.  See paragraph 0036, disclosing “Preferably, the 

As to claim 9, Reinhold discloses that the vacuum suction gripper has a suction device, wherein a reduced pressure can be produced in a suction region of the vacuum suction gripper by the suction device.  See paragraph 0036, disclosing “Preferably, the gripping assembly 6 However, designed as a pneumatic gripping arrangement, wherein the gripping elements 6a D are accordingly designed as pneumatic gripping elements, in particular as Sauggreifelemente.”  The translation of “Sauggreifelemente” is suction gripping elements; and pneumatic references to air, and therefore Reinhold discloses air/vacuum suction gripping elements.


As to claim 10, Reinhold discloses at least two apparatuses for handling and locally fixing flat thermoplastic materials, each of the at least two apparatuses being configured according to claim 1, wherein the at least two apparatuses are connected together by a carrier structure.  See the rejection of claim 1 above.  See also gripping elements 6a, 6b, 6c, and 6d.

As to claim 11, Reinhold discloses that the at least two apparatuses are so arranged that at least one flat thermoplastic material can be held at one side in unilateral contacting relationship along a surface by the at least two holding devices.  See gripping elements 6a, 6b, 6c, and 6d.  

As to claim 13, Reinhold discloses a handling device for picking up, transporting, and/or depositing at least one flat thermoplastic material, the handling device comprising the apparatus according to claim 1.  See the rejection of claim 1 above.  See also Figure 1a, showing a handling device in the form of robot 1.  See also paragraph 0027, disclosing “The proposed end effector is a manipulator-guided tool that is intended to a manipulator 1 is arranged. At the manipulator 1 It may, as explained above, act on musculoskeletal systems of any kind. Here and preferably it is the manipulator 1 around a robot, like in 1a is shown.”

As to claim 14, Reinhold discloses handling device for picking up, transporting, and/or depositing at least one flat thermoplastic material, the handling device comprising the arrangement according to claim 10.  See the rejection of claim 1 and 10 above.  See also Figure 1a, showing a handling device in the form of robot 1.  See also paragraph 0027, disclosing “The proposed end effector is a manipulator-guided tool that is intended to a manipulator 1 is arranged. At the manipulator 1 It may, as explained above, act on musculoskeletal systems of any kind. Here and preferably it is the manipulator 1 around a robot, like in 1a is shown.”

Claim(s) 1-5, 7-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petrovski (US 2019/0047158 A1).


at least one holding device (read on by any single floating cup assembly 250.  Can also be interpreted as read on by the fixed cup assembly 260) which can be applied with a holding region for exerting a holding force against a surface of the flat thermoplastic material, (see paragraph 0025, disclosing “Floating cup assemblies 250 are mounted to members 240 via couplings 252 at tracks 242, and include grippers 270 which apply suction that fixes ply 170 in place at each floating cup assembly during transport.  End effector 132 further comprises a fixed cup assembly 260, which is fixedly attached to frame 220 in a similar manner to floating cup assemblies 250.”)
wherein arranged within or surrounded by the holding region of the at least one holding device is at least one heating element (heating element 690) by which the flat thermoplastic material can be locally thermally fixed to a join partner within or surrounded by the holding region of the at least one holding device (see paragraph 0390, disclosing that “In this embodiment, head 670 further includes a heating element 690 (e.g., a thermally shielded heating element).  A pneumatic actuator 692 actuates heating element 690 in order to place heating element 690 into and out of contact with ply 170 by driving heating element 690 through hole 694 in Bernoulli extender 650.”).

As to claim 2, Petrovski discloses that the flat thermoplastic material can be locally thermally fixed to the join partner in a state held by the at least one holding device.  See paragraph 0039, disclosing that “during shaping of ply 170, end effector 132 may actuate heating 

As to claim 3, Petrovski discloses that the at least one heating element is connected to the at least one holding device moveably, preferably by a spring element.  See pneumatic actuator 692, which enables the heating element to move.

As to claim 4, Petrovski discloses that the flat thermoplastic material is heatable continuously or in interval mode by the at least one heating element, and is capable of operation either continuously or in interval mode.  See paragraph 0039, disclosing that “In this embodiment, head 670 further includes a heating element 690 (e.g., a thermally shielded heating element).  A pneumatic actuator 692 actuates heating element 690 in order to place heating element 690 into and out of contact with ply 170 by driving heating element 690 through hole 694 in Bernoulli extender 650.  Pneumatic line 680 supplies air to pneumatic actuator 692 from a 

As to claim 5, Petrovski discloses that an insulating layer is provided at least region-wise between the at least one heating element and the at least one holding device.    See paragraph 0039, disclosing that “In this embodiment, head 670 further includes a heating element 690 (e.g., a thermally shielded heating element).”  The thermal shielding disclosed in Petrovski reads on insulation.

As to claim 7, Petrovski discloses that the at least one holding device is in the form of a vacuum suction gripper.  See paragraph 0006, disclosing that “Embodiments described herein provide for enhanced robot end effectors that include multiple floating cup assemblies that each 

As to claim 8, Petrovski discloses that the at least one holding element is arranged in a suction region of the vacuum suction gripper.  See paragraph 0006, disclosing that “Embodiments described herein provide for enhanced robot end effectors that include multiple floating cup assemblies that each include a vacuum gripper for transporting a ply of material, and that each include Bernoulli cup for shaping the ply of material after the ply has been placed.”  See also paragraph 0027, disclosing that “Ports 390 are also illustrated in FIG. 3.  Ports 390 are in fluid communication with gripper 270, and apply suction from gripper 270 in order to hold ply 170 in place without allowing horizontal float.  Ports are distributed across distal surface 392 (i.e., a surface which is distal from the frame, and that faces ply 170 during transport) in order to ensure that all rows of ply 170 are physically supported by suction during transport.  This 
Additionally, if applicant inadvertently misspelled heating element (see the discussion of claim 8 above in the section 112(b) rejections), Petrovski also discloses that the at least one heating element is arranged in a suction region of the vacuum suction gripper.  See paragraph 0039, disclosing that “In this embodiment, head 670 further includes a heating element 690 (e.g., a thermally shielded heating element).  A pneumatic actuator 692 actuates heating element 690 in order to place heating element 690 into and out of contact with ply 170 by driving heating element 690 through hole 694 in Bernoulli extender 650.”

As to claim 9, Petrovski discloses that vacuum suction gripper has a suction device, wherein a reduced pressure can be produced in a suction region of the vacuum suction gripper by the suction device.  See paragraph 0006, disclosing that “Embodiments described herein provide for enhanced robot end effectors that include multiple floating cup assemblies that each include a vacuum gripper for transporting a ply of material, and that each include Bernoulli cup for shaping the ply of material after the ply has been placed.”  See also paragraph 0027, disclosing that “Ports 390 are also illustrated in FIG. 3.  Ports 390 are in fluid communication with gripper 270, and apply suction from gripper 270 in order to hold ply 170 in place without allowing horizontal float.  Ports are distributed across distal surface 392 (i.e., a surface which is distal from the frame, and that faces ply 170 during transport) in order to ensure that all rows of ply 

As to claim 10, Petrovski discloses an arrangement comprising at least two apparatuses for handling and locally fixing flat thermoplastic materials, each of the at least two apparatuses being configured according to claim 1, wherein the at least two apparatuses are connected together by a carrier structure.  See especially Figures 2-5, frame structure 220 and support 210,  See also paragraph 0025, disclosing that “Frame 220 is attached to support 210, and includes members 230 and 240.  Floating cup assemblies 250 are mounted to members 240 via couplings 252 at tracks 242, and include grippers 270 which apply suction that fixes ply 170 in place at each floating cup assembly during transport.  End effector 132 further comprises a fixed cup assembly 260, which is fixedly attached to frame 220 in a similar manner to floating cup assemblies 250.”

As to claim 11, Petrovski discloses the at least two apparatuses are so arranged that at least one flat thermoplastic material can be held at one side in unilateral contacting relationship along a surface by the at least two holding devices.  See especially Figures 4 and 5, showing two apparatus 270 arranged and cooperating so that at least one flat thermoplastic material can be 

As to claim 13, Petrovski discloses a handling device for picking up, transporting, and/or depositing at least one flat thermoplastic material, the handling device comprising the apparatus according to claim 1.  See the rejection of claim 1 above.  See also robot 150.

As to claim 14, Petrovski discloses a handling device for picking up, transporting, and/or depositing at least one flat thermoplastic material, the handling device comprising the arrangement according to claim 10.  See the rejection of claim 1 and 10 above.  See also robot 150.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Petrovski (US 20190047158 A1) as applied to claims 1-5, 7-11 and 13-14 above, and further in view of Reinhold (DE 102011114015 A1).
As to claim 3, Petrovski discloses that the at least one heating element is connected to the at least one holding device moveably.  See pneumatic actuator 692, which enables the heating element to move.
Petrovski, however, does not disclose that the heating device is connected preferably by a spring element.
However, Reinhold discloses that the at least one heating element is connected to the at least one holding device moveably, preferably by a spring element.  See paragraph 0041, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the heating device is connected preferably by a spring element in order to achieve a particularly compact overall arrangement.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold (DE 102011114015 A1) as applied to claims 1-4, 7-11 and 13-14 above, and further in view of Petrovski (US 20190047158 A1).
As to claim 5, Reinhold does not disclose that an insulating layer is provided at least region-wise between the at least one heating element and the at least one holding device.    
However, Petrovski discloses that an insulating layer is provided at least region-wise between the at least one heating element and the at least one holding device.    See paragraph 0039, disclosing that “In this embodiment, head 670 further includes a heating element 690 (e.g., a thermally shielded heating element).”  The thermal shielding disclosed in Petrovski reads on insulation.  Paragraph 0039 further discloses that “During shaping of ply 170, end effector 132 may actuate heating element 690 to drive heating element 690 into contact with surface 172.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize an insulating layer is provided at least region-wise between the at least one heating element and the at least one holding device in order to tack the layers to  prevent ply slippage relative to prior placed plies.

Claim 5 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Reinhold (DE 102011114015 A1) as applied to claims 1-4, 7-11 and 13-14 above, and further in view of Nagai (US 5172949 A)
As to claim 5, Reinhold does not disclose that an insulating layer is provided at least region-wise between the at least one heating element and the at least one holding device.    
However, Nagai discloses that an insulating layer is provided at least region-wise between the at least one heating element and the at least one holding device.    See column 1, lines 63-66, disclosing that “The temperature control mechanism may further include a thermal insulation, the electric heater being sandwiched between the skirt and the thermal insulation.”  See also column 3, lines 40-42, disclosing “The electric heater unit 44 comprises an electric heater 16 and a thermal insulation 42.  The thermal insulation 42 is of a frustoconical shape and covers the electric heater 16 which is spirally wound on the outer surface of the skirt 14.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize an insulating layer is provided at least region-wise between the at .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold (DE 102011114015 A1) as applied to claims 1-4, 7-11 and 13-14 above, and further in view of Samak Sangari (US 2012/0330453 A1).
As to claim 6, Reinhold does not disclose that the at least one holding device is in the form of an electrostatic gripper, wherein an electrostatic charge of a contact surface of the electrostatic gripper can be applied or changed by at least one activation device.
However, Samak Sangari discloses and makes obvious that the at least one holding device is in the form of an electrostatic gripper (electroadhesive gripper 108), wherein an electrostatic charge of a contact surface of the electrostatic gripper can be applied or changed by at least one activation device.  Samak Sangari discloses in paragraph 0032 in one embodiment that the end effector “comprises a scanner 36, a camera 30, a vacuum gripper 32 and a force sensor 34.”  Paragraph 0032 additionally discloses that “The vacuum gripper 32 may be coupled with a vacuum system 40 and functions to releasably grip 29 individual plies 48 in order to hold 29 the ply 48 on the end effector 20 until ready for placement 25 on the tool 28.  The vacuum gripper 32 may also be connected to a pressurized air supply 43.  The air supply 43 may be used to apply positive pressure to the ply 48 which may aid in releasing the ply 48 after its placement.  The end effector 20 may be equipped with other types of ply grippers, as will be discussed below.”  Paragraph 0047 teaches these other types of ply grippers, teaching that “The apparatus 107 comprises an end effector 20 manipulated by a robot 22 which may be similar to that previously described in connection with FIGS. 1-3.  The end effector 20 includes an electrostatic adhesive force "F" that is used to releasably adhere the ply(s) 48 to the end effector 20.”  Paragraph 0005 teaches that “A variety of plies may be picked up and placed by the end effector such as, without limitation thermoplastics, prepregs, metal foils and adhesive layers, to name a few.”
Therefore, Samak Sangari teaches that electrostatic grippers are known substitutes and equivalents for vacuum grippers.   Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that that the at least one holding device is in the form of an electrostatic gripper, wherein an electrostatic charge of a contact surface of the electrostatic gripper can be applied or changed by at least one activation device because Samak Sangari discloses that vacuum grippers (such as those of Reinhold) and electrostatic grippers are known equivalents and substitutes for gripping thermoplastic films and plies.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrovski (US 20190047158 A1) as applied to claims 1-5, 7-11 and 13-14 above, and further in view of Samak Sangari (US 2012/0330453 A1).
As to claim 6, Petrovski does not disclose that the at least one holding device is in the form of an electrostatic gripper, wherein an electrostatic charge of a contact surface of the electrostatic gripper can be applied or changed by at least one activation device.
However, Samak Sangari discloses and makes obvious that the at least one holding device is in the form of an electrostatic gripper (electroadhesive gripper 108), wherein an electrostatic charge of a contact surface of the electrostatic gripper can be applied or changed by The end effector 20 may be equipped with other types of ply grippers, as will be discussed below.”  Paragraph 0047 teaches these other types of ply grippers, teaching that “The apparatus 107 comprises an end effector 20 manipulated by a robot 22 which may be similar to that previously described in connection with FIGS. 1-3.  The end effector 20 includes an electroadhesive gripper 108 that uses reversible electrostatic adhesion to grip one or more plies 48 on the end effector 20 while being transported and placed on the tool 28.  The electroadhesive gripper 108 is powered by an electrical power supply 110 and generates an electrostatic adhesive force "F" that is used to releasably adhere the ply(s) 48 to the end effector 20.”  Paragraph 0005 teaches that “A variety of plies may be picked up and placed by the end effector such as, without limitation thermoplastics, prepregs, metal foils and adhesive layers, to name a few.”
Therefore, Samak Sangari teaches that electrostatic grippers are known substitutes and equivalents for vacuum grippers.   Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that that the at least one holding device is in the form of an electrostatic gripper, wherein an electrostatic charge of a contact surface of the electrostatic gripper can be applied or changed by at least one activation device because Samak .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold (DE 102011114015 A1) as applied to claims 1-4, 7-11 and 13-14 above, and further in view of Grimshaw (US 5078592 A) and Schibsbye (US 2011/0146896 A1).
As to claim 12, Reinhold does not disclose that there is provided an open-loop or closed-loop control unit, wherein each apparatus or when there are more than two apparatuses a group of apparatuses can be selectively open-loop or closed-loop controlled by the open-loop or closed-loop control unit, wherein at least one holding device can be selectively open-loop or closed-loop controlled and/or at least one heating element can be selectively open-loop or closed-loop controlled by the open-loop or closed-loop control unit.
However, Grimshaw discloses and makes obvious that there is provided an open-loop or closed-loop control unit, wherein each apparatus or when there are more than two apparatuses a group of apparatuses can be selectively open-loop or closed-loop controlled by the open-loop or closed-loop control unit, wherein at least one heating element can be selectively open-loop or closed-loop controlled by the open-loop or closed-loop control unit.  Grimshaw, in claim 9, discloses “controlling the temperature of said heated surface by a closed-loop heating control system.”  See especially column 5, line 65 to column 7, line 40, for an example of the closed loop control.  Additionally, Grimshaw teaches that open-loop controls of the heating are known in the prior art, teaching in column 1, line 60 to column 2, line 6, that “And, for example, if heater bulbs are energized to emit radiant energy at a level sufficient to heat the plastic matrix when the tape is moving relatively slowly, such as at 1 inch per second, the matrix will not be 
Additionally, with respect to the holding device, Schibsbye discloses and makes obvious that there is provided an open-loop or closed-loop control unit, wherein each apparatus or when there are more than two apparatuses a group of apparatuses can be selectively open-loop or closed-loop controlled by the open-loop or closed-loop control unit, wherein at least one holding device can be selectively open-loop or closed-loop controlled by the open-loop or closed-loop control unit.  Schibsbye teaches in paragraph 0111 that “Preferably the technical vacuum or the low pressure is controlled by an applied open-loop control or by an applied closed-loop control.  For this purpose the pressure (or pressure differences) is measured within the flow ducts 3A and/or within the flow ducts 3B.  Preferably the pressure is controlled during the matrix material is injected.”  Each duct in Schibsbye would correspond to the two or more apparatuses in a group of apparatus.  Paragraph 0034 teaches that “Preferably the technical vacuum is used additionally, to suck arranged blade-material (fibre mats or single fibres for example) to a certain part of the mould.  Thus if the blade material is rolled onto the supporting mould, it is held in place due to the technical vacuum.”  
Therefore, it would have been have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized an open-loop or closed-loop control unit, wherein each apparatus or when there are more than two apparatuses a group of apparatuses can .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrovski (US 20190047158 A1) as applied to claims 1-5, 7-11 and 13-14 above, and further in view of Grimshaw (US 5078592 A) and Schibsbye (US 2011/0146896 A1).
As to claim 12, Petrovski does not disclose that there is provided an open-loop or closed-loop control unit, wherein each apparatus or when there are more than two apparatuses a group of apparatuses can be selectively open-loop or closed-loop controlled by the open-loop or closed-loop control unit, wherein at least one holding device can be selectively open-loop or closed-loop controlled and/or at least one heating element can be selectively open-loop or closed-loop controlled by the open-loop or closed-loop control unit.
However, Grimshaw discloses and makes obvious that there is provided an open-loop or closed-loop control unit, wherein each apparatus or when there are more than two apparatuses a group of apparatuses can be selectively open-loop or closed-loop controlled by the open-loop or closed-loop control unit, wherein at least one heating element can be selectively open-loop or closed-loop controlled by the open-loop or closed-loop control unit.  Grimshaw, in claim 9, discloses “controlling the temperature of said heated surface by a closed-loop heating control system.”  See especially column 5, line 65 to column 7, line 40, for an example of the closed 
Additionally, with respect to the holding device, Schibsbye discloses and makes obvious that there is provided an open-loop or closed-loop control unit, wherein each apparatus or when there are more than two apparatuses a group of apparatuses can be selectively open-loop or closed-loop controlled by the open-loop or closed-loop control unit, wherein at least one holding device can be selectively open-loop or closed-loop controlled by the open-loop or closed-loop control unit.  Schibsbye teaches in paragraph 0111 that “Preferably the technical vacuum or the low pressure is controlled by an applied open-loop control or by an applied closed-loop control.  For this purpose the pressure (or pressure differences) is measured within the flow ducts 3A and/or within the flow ducts 3B.  Preferably the pressure is controlled during the matrix material is injected.”  Each duct in Schibsbye would correspond to the two or more apparatuses in a group of apparatus.  Paragraph 0034 teaches that “Preferably the technical vacuum is used additionally, to suck arranged blade-material (fibre mats or single fibres for example) to a certain part of the 
Therefore, it would have been have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized an open-loop or closed-loop control unit, wherein each apparatus or when there are more than two apparatuses a group of apparatuses can be selectively open-loop or closed-loop controlled by the open-loop or closed-loop control unit, wherein at least one holding device can be selectively open-loop or closed-loop controlled and/or at least one heating element can be selectively open-loop or closed-loop controlled by the open-loop or closed-loop control unit as taught by Grimshaw (for heating elements) and Schibsbye (for holding elements such as vacuum applicators) in order to ensure proper process control and fixing of the materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached on M-F 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK